1

2

3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                   ***
6
      U.S. BANK, NATIONAL ASSOCIATION,                   Case No. 2:17-cv-01677-JCM-NJK
7
                                            Plaintiff,                     ORDER
8
             v.
9
      SFR INVESTMENTS POOL 1, LLC, et al.,
10
                                         Defendants.
11

12          Presently before the court is the matter of U.S. Bank, National Association, et al. v. SFR

13   Investments Pool 1, LLC, et al., case number 2:17-cv-01677-JCM-NJK.

14          On June 15, 2017, plaintiff U.S. Bank, National Association (“U.S. Bank”) initiated this

15   quiet title action against defendants SFR Investments Pool 1, LLC and Los Prados Community

16   Association. (ECF No. 1). On July 12, 2017, the court ordered U.S. Bank to post security for

17   costs in the amount of $500.00 pursuant to NRS 18.130. (ECF No. 11). The next day, U.S.

18   Bank deposited $500.00 with the court. (ECF No. 12).

19          On April 2, 2019, the court granted the parties’ stipulation to dismiss with prejudice all

20   claims in this action. (ECF No. 93). As this matter is now concluded, the court will disburse to

21   U.S. Bank the $500.00 security bonds plus interest.

22          Accordingly,

23          IT IS SO ORDERED.

24          DATED THIS 4th day of April 2019.

25

26                                                         JAMES C. MAHAN
                                                           UNITED STATES DISTRICT JUDGE
27

28
